          Case 1:20-cv-09062-GHW Document 78 Filed 03/17/21 Page 1 of 2


                                                                                                3/17/21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ANTHONY MARTINO,                                                        :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-9062 (GHW) (JLC)
                                                                        :
THE ORCHARD ENTERPRISES, INC., et al.                                   :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated March 16, 2021 (Dkt. No. 77), Judge Woods

referred this case to me for settlement. The parties are directed to advise the Court

within 45 days when they wish to schedule the settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three

dates that are mutually convenient for the parties. Alternatively, counsel are free

to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a

mutually convenient date for the parties and the Court. The Court is not available

the weeks of March 29, April 5, and April 19.

        In light of the COVID-19 pandemic, any settlement conference in the

foreseeable future will likely be conducted telephonically. Using the Court’s

conference line system, the Court will begin the settlement conference in joint

session with all parties on the line before breaking into private session and




                                                        1
        Case 1:20-cv-09062-GHW Document 78 Filed 03/17/21 Page 2 of 2




speaking to the parties individually, as the technology the Court is using can

facilitate breakout sessions with each side.

      If the parties wish to provide a different platform for the settlement

conference (such as Zoom, Skype, or the equivalent) and not simply proceed

telephonically they may so advise the Court and the Court will then schedule a

conference to discuss logistics.

      SO ORDERED.

Dated: March 17, 2021
       New York, New York




                                          2
